Exhibit 10.21

 

EXECUTION COPY

 

WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT

 

WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST AMENDMENT TO PLEDGE AND
SECURITY AGREEMENT (this “Fifth Amendment”), dated as of January 31, 2011, by
and among GENERAL MARITIME CORPORATION, a Marshall Islands corporation (the
“Parent”), GENERAL MARITIME SUBSIDIARY CORPORATION, a Marshall Islands
corporation (the “Borrower”), the Lenders party from time to time to the Credit
Agreement referred to below (the “Lenders”), NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, as Administrative Agent and Collateral Agent (in such capacities, the
“Administrative Agent”), the undersigned pledgors (the “Pledgors”) party to the
Pledge Agreement (as defined below), and NORDEA BANK FINLAND PLC, NEW YORK
BRANCH, as Pledgee under the Pledge Agreement and Deposit Account Bank (in such
capacities, the “Pledgee”).  Unless otherwise defined herein, capitalized terms
used herein and defined in the Credit Agreement or Pledge Agreement, as
applicable, are used herein as therein defined.

 

W I T N E S S E T H :

 

WHEREAS, the Parent, the Borrower, the Lenders and the Administrative Agent are
parties to an Amended and Restated Credit Agreement, dated as of October 20,
2008 and amended on October 27, 2009, December 18, 2009, July 12, 2010 and
December 22, 2010 (as further amended, modified and/or supplemented to, but not
including, the date hereof, the “Credit Agreement”); and

 

WHEREAS, the Pledgors and the Pledgee are parties to a Pledge and Security
Agreement, dated as of October 31, 2005 (as amended, modified and/or
supplemented to, but not including, the date hereof, the “Pledge Agreement”);
and

 

WHEREAS, subject to the terms and conditions of this Fifth Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement and the
Pledge Agreement as herein provided;

 

NOW, THEREFORE, it is agreed:

 

I.              Waiver to Credit Agreement.

 

1.             Notwithstanding anything to the contrary contained in the Credit
Agreement, the Required Lenders hereby waive the Borrower’s obligation to
deliver the officer’s certificate under Section 9.02(i) in connection with any
sale of Mortgaged Vessels on or prior to June 30, 2011 including, without
limitation, the Genmar Princess and the Genmar Gulf

 

2.             Notwithstanding anything to the contrary contained in the Credit
Agreement, the Required Lenders hereby waive the Minimum Cash Balance covenant
set forth in Section 9.07 of the Credit Agreement through February 28, 2011 and
any Event of Default under Sections 10.02, 10.03 and/or 10.04 arising therefrom
(the “Waiver”); provided that the Waiver shall cease to be of any force or
effect on the earlier of (x) February 28, 2011 and (ii) any failure by the
Parent to deliver Cash Flow Projections set forth in Section II(1)(B) below for
more than one Business Day after written notice thereof from the Administrative
Agent to the Parent, after which time

 

--------------------------------------------------------------------------------


 

the failure of the Parent to meet such Minimum Cash Balance covenant shall
constitute an immediate Event of Default under the Credit Agreement without
regard to this Fifth Amendment.

 

II.            Amendments to Credit Agreement.

 

1.             Section 9.02(i) of the Credit Agreement is hereby amended by
(x) deleting the text “provided further that in the case of both clause (x) and
(y) above, that the Borrower shall have delivered to the Administrative Agent”
appearing in said Section and inserting the text “provided, further, that in the
case of both clauses (x) and (y) above, the Borrower shall have delivered to the
Administrative Agent (I)” in lieu thereof and (y) inserting the text “and
(II) at least three Business Days (or such other period as shall be agreed by
the Borrower and the Administrative Agent) prior written notice of the proposed
sale, lease or other disposition of a Mortgaged Vessel, which notice shall set
forth the expected closing date of such sale, lease or other disposition and the
date of the corresponding repayment of Loans and/or reduction of Commitments”
immediately preceding the semi-colon “;” at the end of said Section.

 

2.             Section 9.06 of the Credit Agreement is hereby amended by
deleting the text “other than in the ordinary course of business and” appearing
in said Section and inserting the text “unless” in lieu thereof.

 

III.           Amendments to Pledge Agreement.

 

1.             The definition of “Concentration Accounts” appearing in Section 2
of the Pledge Agreement is hereby amended and restated in its entirety as
follows:

 

“Concentration Accounts” shall mean any account held at any time by a Pledgor
(including, without limitation, a Pledgor that becomes a party to this Agreement
by executing a joinder hereto) into which any earnings constituting Earnings and
Insurance Collateral (as defined in the Credit Agreement) are deposited.

 

2.             The definition of “Earnings Collateral” appearing in Section 2 of
the Pledge Agreement is hereby amended and restated in its entirety as follows:

 

“Earnings Collateral” shall mean “Earnings and Insurance Collateral” as defined
in the Credit Agreement.

 

IV.           Miscellaneous Provisions.

 

1.             In order to induce the Lenders to enter into this Fifth
Amendment,

 

(A)          each of the Parent and the Borrower hereby represents and warrants
that (i) no Default or Event of Default exists as of the Fifth Amendment
Effective Date (as defined below) after giving effect to this Fifth Amendment
and (ii) all of the representations and warranties contained in the Credit
Agreement and the Pledge Agreement or the other Credit Documents are true and
correct in all material respects on the Fifth Amendment Effective Date both
before and after giving effect to this Fifth Amendment, with the same effect as
though such

 

2

--------------------------------------------------------------------------------


 

representations and warranties had been made on and as of the Fifth Amendment
Effective Date (it being understood that any representation or warranty made as
of a specific date shall be true and correct in all material respects as of such
specific date).

 

(B)           the Parent agrees to deliver, on the Fifth Amendment Effective
Date and by no later than Friday of each calendar week thereafter to and
including February 25, 2011, cash flow projections for the Parent and its
Subsidiaries (the “Cash Flow Projections”) for the 13-week period beginning on
the calendar week in which such Cash Flow Projections are due, which Cash Flow
Projections shall (i) be based on information available, and projections made,
as of the last Business Day of the immediately preceding calendar week and
(ii) include a variance report describing in reasonable detail the
variance(s) in actual cash flow from projected cash flow for the week ended on
such last Business Day.

 

2.             This Fifth Amendment is limited precisely as written and shall
not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Credit Agreement or the other
Credit Documents or any of the other instruments or agreements referred to
therein, or (ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.

 

3.             This Fifth Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which counterparts when executed and delivered shall be an original, but all
of which shall together constitute one and the same instrument. Delivery of any
executed counterpart of this Fifth Amendment by telecopy or electronic mail by
any party hereto shall be effective as such party’s original executed
counterpart.

 

4.             THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES THAT
WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

5.             This Fifth Amendment shall become effective on the date (the
“Fifth Amendment Effective Date”) when (i) the Parent, the Borrower, the
Administrative Agent and the Lenders constituting the Required Lenders shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered (including by way of pdf, facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036 Attention: May Yip-Daniels (facsimile number: 212-354-8113 /
e-mail address: myip@whitecase.com); (ii) the Borrower shall have paid a
non-refundable cash fee of $10,000 to each Lender party hereto, which fee shall
be earned by each such Lender on the Fifth Amendment Effective Date and made
payable to the Administrative Agent for distribution to such Lenders; (iii) the
Borrower shall have paid to the Administrative Agent all outstanding fees and
expenses in connection with the Fifth Amendment (including, without limitation,
the fees

 

3

--------------------------------------------------------------------------------


 

and expenses of White & Case LLP); and (iv) the Administrative Agent shall have
received a copy of a valid waiver, in form and substance reasonably satisfactory
to the Administrative Agent, from the Required Lenders under and as defined in
each of (i) the Credit Agreement, dated as of July 16, 2010, among the Parent,
General Maritime Subsidiary II Corporation, as borrower, the lenders from time
to time party thereto and Nordea Bank Finland plc, New York Branch, as
administrative agent (as amended from time to time to, but not including, the
date hereof) and (ii) the Credit Agreement, dated as of October 4, 2010, among
the Parent, Arlington Tankers Ltd., as borrower, the lenders from time to time
party thereto and Nordea Bank Finland plc, New York Branch, as administrative
agent (as amended from time to time to, but not including, the date hereof), of
the minimum cash balance covenants set forth therein and any events of default
arising therefrom, which waiver shall in each case be effective in accordance
with its terms.

 

6.             The Parent, the Borrower and each Subsidiary Guarantor as debtor,
grantor, pledgor or assignor, or in any other similar capacity in which the
Parent, the Borrower and each Subsidiary Guarantors grant liens or security
interests in their respective property or otherwise act as accommodation party
or guarantor, as the case may be, hereby (i) ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under each of the
Credit Documents to which it is a party (after giving effect hereto) and (ii) to
the extent the Parent, the Borrower and each Subsidiary Guarantor granted liens
on or security interests in any of its property pursuant to any such Credit
Document as security for the Parent, the Borrower and each Subsidiary
Guarantor’s Obligations under or with respect to the Credit Documents, ratifies
and reaffirms such guarantee and grants of security interests and liens and
confirms and agrees that such security interests and liens hereafter secure all
of the Obligations as amended hereby.  The Parent, the Borrower and each
Subsidiary Guarantor hereby consents to this Fifth Amendment and acknowledges
that each of the Credit Documents remains in full force and effect and is hereby
ratified and reaffirmed.  Except as otherwise provided herein, the execution of
this Fifth Amendment shall not operate as a waiver of any right, power or remedy
of the Administrative Agent or the Lenders, constitute a waiver of any provision
of any of the Credit Documents or serve to effect a novation of the Obligations.

 

7.             From and after the Fifth Amendment Effective Date, all references
in the Credit Agreement and each of the other Credit Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement, as modified
hereby on the Fifth Amendment Effective Date.

 

[Signature pages to follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fifth Amendment as of the date first above
written.

 

 

 

GENERAL MARITIME CORPORATION

 

(formerly General Maritime Corporation),

 

 

as the Parent and a Pledgor

 

 

 

 

 

 

 

By:

/s/ Jeffrey D. Pribor

 

 

Name:

Jeffrey D. Pribor

 

 

Title:

Executive Vice President, Chief Financial

 

 

Officer

 

 

 

 

 

 

 

GENERAL MARITIME SUBSIDIARY

 

CORPORATION (formerly General Maritime

 

Corporation),

 

 

as the Borrower and a Pledgor

 

 

 

 

 

 

 

By:

/s/ Brian Kerr

 

 

Name:

Brian Kerr

 

 

Title:

Secretary

 

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

GMR DAPHNE LLC

 

GMR AGAMEMNON LLC

 

GMR AJAX LLC

 

GMR ALEXANDRA LLC

 

GMR ARGUS LLC

 

GMR CONSTANTINE LLC

 

GMR DEFIANCE LLC

 

GMR ELEKTRA LLC

 

GMR GEORGE T. LLC

 

GMR GULF LLC

 

GMR HARRIET G. LLC

 

GMR HOPE LLC

 

GMR HORN LLC

 

GMR KARA G. LLC

 

GMR MINOTAUR LLC

 

GMR ORION LLC

 

GMR PHOENIX LLC

 

GMR PRINCESS LLC

 

GMR PROGRESS LLC

 

GMR REVENGE LLC

 

GMR SPYRIDON LLC

 

GMR ST. NIKOLAS LLC

 

GMR STRENGTH LLC,

 

as Pledgors and Subsidiary Guarantors

 

 

 

By:

/s/ Brian Kerr

 

 

Name:

Brian Kerr

 

 

Title:

Manager

 

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

ARLINGTON TANKERS LTD.

 

VICTORY LTD.

 

COMPANION LTD.

 

COMPATRIOT LTD.

 

CONSUL LTD.

 

GMR CHARTERING LLC,

 

as Pledgors and Subsidiary Guarantors

 

 

 

By:

/s/ Brian Kerr

 

 

Name:

Brian Kerr

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

GMR ADMINISTRATION CORP.,

 

as a Pledgor and a Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ John P. Tavlarios

 

 

Name:

John P. Tavlarios

 

 

Title:

President

 

 

 

 

 

GENERAL MARITIME MANAGEMENT LLC,

 

as a Pledgor and a Subsidiary Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Peter Bell

 

 

Name:

Peter Bell

 

 

Title:

Manager & Commercial Director

 

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL MARITIME MANAGEMENT

 

(PORTUGAL) LLC,

 

as a Pledgor and a Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Rui Jorge Pais Pereira_

 

 

Name:

Rui Jorge Pais Pereira

 

 

Title:

Manager

 

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

 

THE COMMON SEAL of

 

GENERAL MARITIME CREWING PTE. LTD., as a Pledgor and a Subsidiary Guarantor

 

was hereunto affixed by

 

 

 

 

 

 

 

By:

/s/ James Edward Paisley

 

 

Name:

James Edward Paisley

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Cher Choon Teck

 

 

Name:

Cher Choon Teck

 

 

Title:

Secretary

 

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

GENERAL MARITIME MANAGEMENT

 

(PORTUGAL), LDA. and a Subsidiary

 

Guarantor,

 

as a Pledgor

 

 

 

By:

/s/ Rui Jorge Pais Pereira

 

 

Name:

Rui Jorge Pais Pereira

 

 

Title:

Manager

 

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

LIMITED “GENERAL MARITIME CREWING”,

 

as a Pledgor and a Subsidiary Guarantor

 

 

 

By:

/s/ Gennadiy Liventsov

 

 

Name:

Gennadiy Liventsov

 

 

Title:

Director

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH,

 

Individually and as Administrative Agent, Collateral Agent, Pledgee under the
Pledge and Security Agreement and Deposit Account Bank

 

 

 

 

 

By: 

/s/ Martin Lunder

 

 

Name:

Martin Lunder

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

By:

/s/ Gerald E. Chelius, Jr.

 

 

Name:

Gerald E. Chelius, Jr.

 

 

Title:

SVP Credit

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

 

 

NAME OF INSTITUTION:

 

 

 

Allied Irish Banks, p.l.c.

 

 

 

By:

/s/ Matt Toolan

 

 

Name:

Matt Toolan

 

 

Title:

Head of Infrastructure, London

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

NAME OF INSTITUTION:

 

BNP PARIBAS

 

BNP Paribas’s approval is subject to the following conditions:

 

1.              The 2001-built VLCC, Genmar Vision, is to be provided as
additional collateral (on a first priority mortgage basis) as soon as this
vessel becomes unencumbered.

 

2.              The practice of preparing and delivering the 13-week cash flow
projections on a weekly basis for the benefit of the lenders is to be continued
through year-end 2011.

 

3.              The waiver (concerning the Borrower’s obligation to deliver the
officer’s certificate under Section 9.02(i)) should not allow for the waiving of
the pro forma compliance on the ‘Collateral Maintenance’ covenant test.

 

 

By:

/s/ Guillaume Deve

 

 

Name:

Guillaume Deve

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Kevin O’Hara

 

 

Name:

Kevin O’Hara

 

 

Title:

Director

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

 

 

NAME OF INSTITUTION:

 

 

 

Bank of Scotland

 

 

 

By:

/s/ Shelley Morrison

 

 

Name:

Shelley Morrison

 

 

Title:

Associate Director

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

 

 

NAME OF INSTITUTION:

 

 

 

CITIBANK N.A.

 

 

 

By:

/s/ Michael Parker

 

 

Name:

Michael Parker

 

 

Title:

Industry Head, Global Shipping & Logistics

 

 

 

 

By:

N/A

 

 

Name:

 

 

Title:

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

 

 

NAME OF INSTITUTION:

 

 

 

CREDIT INDUSTRIEL ET COMMERCIAL,

 

 

 

By:

/s/ Andrew McKuin

 

 

Name:

Andrew McKuin

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Adrienne Molloy

 

 

Name:

Adrienne Molloy

 

 

Title:

Vice President

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

 

 

NAME OF INSTITUTION:

 

 

 

DANISH SHIP FINANCE A/S

 

(DANMARKS SKIBSKREDIT A/S)

 

 

 

By:

/s/ Ole Staergaard

 

 

Name:

Ole Staergaard

 

 

Title:

Senior Relationship Manager

 

 

 

 

By:

/s/ Erik I. Lassen

 

 

Name:

Erik I. Lassen

 

 

Title:

CEO

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

 

 

NAME OF INSTITUTION:

 

 

 

DnB NOR Bank ASA

 

 

 

By:

/s/ Nikolai A. Nachamkin

 

 

Name:

Nikolai A. Nachamkin

 

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ Cathleen Buckley

 

 

Name:

Cathleen Buckley

 

 

Title:

Senior Vice President

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

 

 

NAME OF INSTITUTION:

 

 

 

Lloyds TSB Bank plc

 

 

 

By:

/s/ Shelley Morrison

 

 

Name:

Shelley Morrison

 

 

Title:

Associate Director

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

 

 

NAME OF INSTITUTION:

 

 

 

SANTANDER UK PLC

 

 

 

By:

/s/ G A Faulkner

 

 

Name:

G A Faulkner

 

 

Title:

Head of Structured Finance

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

 

 

NAME OF INSTITUTION:

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL)

 

 

 

By:

/s/ Roger Gifford

 

 

Name:

Roger Gifford

 

 

Title:

Head of London Branch

 

 

 

 

By:

/s/ Malcolm Stonehouse

 

 

Name:

Malcolm Stonehouse

 

 

Title:

 

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

 

SIGNATURE PAGE TO WAIVER AND FIFTH AMENDMENT TO CREDIT AGREEMENT; FIRST
AMENDMENT TO PLEDGE AND SECURITY AGREEMENT, DATED AS OF THE FIRST DATE WRITTEN
ABOVE, AMONG GENERAL MARITIME CORPORATION, GENERAL MARITIME SUBSIDIARY
COPORATION, THE PLEDGORS PARTY TO THE PLEDGE AND SECURITY AGREEMENT, VARIOUS
FINANCIAL INSTITUTIONS AND NORDEA BANK FINLAND PLC, NEW YORK BRANCH, AS
ADMINISTRATIVE AGENT, COLLATERAL AGENT, PLEDGEE UNDER THE PLEDGE AND SECURITY
AGREEMENT AND DEPOSIT ACCOUNT BANK

 

 

 

NAME OF INSTITUTION:

 

 

 

UniCredit Bank AG

 

 

 

By:

/s/ Ulli Gohring

 

 

Name:

Ulli Gohring

 

 

Title:

Assistant Vice President

 

 

 

 

By:

/s/ Torsten Heise

 

 

Name:

Torsten Heise

 

 

Title:

Associate Director

 

Signature page to $900M General Maritime Amendment to Amended and Restated
Credit Agreement; Pledge and Security Agreement

 

--------------------------------------------------------------------------------